Per Curiam.
This case comes before the court on defendant’s rule to show cause why a verdict directed by the court in favor of the plaintiff -in the sum of $2,065, the amount of deposit with interest made- by the plaintiff 'on an agreement to purchase premises No. 2957 Boulevard, Jersey City, N. J., should not be set aside.
The defendant writes down nine reasons for a new trial, which are argued under three heads in the brief. The meritorious question involved in the controversy is, Whose agent was Goerge A. Poye, the real estate broker? Was he the agent of the buyer or the seller? Exhibit P-k is a letter dated January 7th, 1920, addressed to George A. Poye, signed by the defendant, Elizabeth Street, the owner of the premises. By this letter she authorized him to sell the property and agreed to pay him a commission of $1,250 out of the deposit money to be paid. The minds of the parties to the contract for the sale of the real estate mentioned not having met, the seller (Elizabeth Street) was bound to refund the amount she received as a deposit, as the law implies a con*367tract on. her part to do so which she has failed to perform. The rnling of the trial court in directing a verdict in favor of the plaintiff, the acts not being controverted, was not error; nor was it error to exclude the evidence alleged to be illegal. The reasons alleged for a new trial are without legal merit. They do not call for any extended discussion.
The rule to show cause is discharged, with costs.